Title: Report on Morocco and Algiers, 14 December 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of State having duly examined into the Papers and documents of his Office relative to the Negotiations proposed to be undertaken with the Governments of Morocco and Algiers, makes thereupon to the President of the United States, the following
Report.
The Reports which he made on the 28th. of Decemr. 1790, on the trade of the United States in the Mediterranean to the House of Representatives, and on the situation of their Citizens in captivity at Algiers to the President, having detailed the transactions of the united States with the governments of Morocco and Algiers from the close of the late war to that date, he begs leave to refer to them for the state of things existing at that time.
1791 Mar. 3:Act.C.17
On the 3d. of March 1791, the Legislature passed an Act appropriating the sum of 20,000 Dollars, to the purpose of effecting a recognition of the Treaty of the United States with the new Emperor of Morocco, in consequence whereof Thomas Barclay, formerly Consul General for the United States in France was appointed to proceed to Morocco in the character of Consul for the United States, to obtain a recognition of the Treaty; and on the 13th. of May in the same year the following Letter was written to him.
[Texts of Official Instructions for Thomas Barclay, 13 May 1791, and Confidential Instructions for Thomas Barclay, 13 May 1791, printed above, Vol. 20: 397–9, 400, and here omitted.]
A Letter was at the same time written to Francisco Chiappe a person employed confidentially near the Emperor, who had been named Consul there for the United States by Mr. Barclay on his former mission, and appeared to have acted with zeal for our interest. It was in these words.
[Text of TJ to Francisco Chiappe, 13 May 1791, printed above, Vol. 20: 400–1, and here omitted.]
To this was added a Letter to Col. Humphreys our Resident at Lisbon, through whom it was thought proper to require that the draughts of money should pass. It was in the following words.
[Text of TJ to David Humphreys, 13 May 1791, printed above, Vol. 20: 406, and here omitted.]
On Mr. Barclay’s arrival in Europe he learned that the dominions of Morocco were involved in a general Civil war, the subject of which was the succession to the Throne, then in dispute between several of the Sons of the late Emperor: nor had any one of them such a preponderance as to ground a presumption that a recognition of the Treaty by him
 would ultimately be effectual. Mr. Barclay therefore took measures for obtaining constant intelligence from that country, and in the meantime remained at Lisbon, Cadiz or Gibralter, that he might be in readiness to take advantage of the first moments of the undisputed establishment of any one of the brothers on the Throne, to effect the objects of his mission.
Tho’ not enabled at that time to proceed to the redemption of our captive Citizens at Algiers, yet we endeavoured to alleviate their distresses by confiding to Col. Humphreys the care of furnishing them a comfortable sustenance, as was done in the following letter to him.
[Extract of TJ to David Humphreys, 13 July 1791, consisting of first two paragraphs, complimentary close, and signature, printed above, Vol. 20: 624–5, and here omitted.]
On the 8th. of May 1792, the President proposed to the Senate the following questions.
“If the President of the United States should conclude a Convention or Treaty with the Government of Algiers for the ransom of the thirteen Americans in captivity there, for a sum not exceeding forty thousand dollars, all expenses included, will the Senate approve the same? Or is there any, and what greater or lesser sum, which they would fix on as the limit beyond which they would not approve the ransom?”
“If the President of the United States should conclude a Treaty with the Government of Algiers for the establishment of peace with them at an expense not exceeding twenty-five thousand dollars paid at the signature, and a like sum to be paid annually afterwards during the continuance of the Treaty, would the Senate approve the same? Or are there any greater or lesser sums which they would fix on as the limits beyond which they would not approve of such Treaty?”
“Go. Washington”
These questions were answered by the following resolution of the Senate, of May 8th. 1792.
“In Senate, May 8th. 1792.”
“Resolved, That if the President of the United States shall conclude a Treaty with the Government of Algiers, for the establishment of a peace with them, at an expense not exceeding forty thousand dollars paid at the signature, and a sum not exceeding twenty-five thousand dollars, to be paid annually afterwards, during the continuance of the treaty, the Senate will approve the same. And in case such treaty be concluded, and the President of the United States shall also conclude a Convention or Treaty with the Government of Algiers, for the ransom of the thirteen American prisoners in captivity there, for a sum not exceeding
 forty thousand dollars, all expenses included, the Senate will also approve such Convention or Treaty.”
“Attest.” “Sam. A. Otis. Secy.”
In order to enable the President to effect the objects of this Resolution, the Legislature by their Act of May 8th. 1792 C. 41. §3. appropriated a sum of fifty thousand dollars to defray any expense which might be incurred in relation to the intercourse between the United States and foreign Nations.
Commissions were hereupon made out to Admiral Paul Jones for the objects of peace and ransom, and a third to be Consul for the United States at Algiers. And his instructions were conveyed in the following Letter.
[Texts of TJ to John Paul Jones, 1 June 1792, and “Rough estimate not contained in the letter,” printed above, Vol. 24: 3–9, note, and here omitted.]
Mr. Pinckney then going out as our Minister Plenipo. to the Court of London, it was thought best to confide the Letter to him—to make him the channel of communication, and also to authorize him, if any circumstance should deprive us of the services of Admiral J. P. Jones, to commit the business to Mr. Barclay, who it was hoped would by this time be completing the object of his mission to Morocco. The letter was therefore delivered to him, and the following one addressed to himself.
[Text of TJ to Thomas Pinckney, 11 June 1792, printed above, Vol. 24: 59, and here omitted.]
The letter mentioned as addressed to Mr. Barclay was in these words.
[Text of George Washington to Thomas Barclay, 11 June 1792, printed above, Vol. 24: 66–7, and here omitted.]
By a Letter of July 3d. the following arrangements for the payment of the monies was communicated to Mr. Pinckney, to wit:
[Extract of TJ to Thomas Pinckney, 3 July 1792, consisting of first sentence, complimentary close, and signature, printed above, Vol. 24: 153, and here omitted.]
On Mr. Pinckney’s arrival in England he learned the death of Admiral J. P. Jones. The delays which were incurred in conveying the papers to Mr. Barclay on this event will be best explained in Mr. Pinckney’s own words extracted from his letter of December 13th. 1792, to the Secretary of State. They are as follows:
[Extract of Thomas Pinckney to TJ, 13 Dec. 1792, consisting of the fifth paragraph, printed above, Vol. 24: 736–7, and here omitted.]
 
In the meantime Mr. Barclay had been urged to use expedition, by the following letter, from hence.
[Extract of TJ to Thomas Barclay, 14 Nov. 1792, consisting of second paragraph, printed above, Vol. 24: 619, note, and here omitted.]
Mr. Barclay had received the papers, had made preparations for his departure for Algiers, but was taken ill on the 15th. and died on the 19th. of January 1793, at Lisbon. This unfortunate event was known here on the 18th. of March, and on the 20th. and 21st. the following letters were written to Mr. Pinckney and Col. Humphreys.
[Texts of TJ to Thomas Pinckney, 20 Mch. 1793, and TJ to David Humphreys, 21 Mch. 1793, printed above, Vol. 25: 410–11, 420–1, and here omitted.]
Captain Nathaniel Cutting was appointed to be the Bearer of these Letters and to accompany and assist Col. Humphreys as Secretary in this Mission. It was therefore delivered to him, and his own Instructions were given in the following Letter.
[Text of TJ to Nathaniel Cutting, 31 Mch. 1793, printed above, Vol. 25: 470–1, and here omitted.]
But by a vessel which sailed on the day before from this port to Lisbon directly, and whose departure was not known till an hour before, the following Letter was hastily written and sent.
[Text of TJ to David Humphreys, 30 Mch. 1793, printed above, Vol. 25: 468–9, and here omitted.]
Captain Cutting took his passage in a vessel bound for London which sailed about the 13th. or 14th. of April, but he did not leave England till the 3d. of September, and on the 17th. of that month Col. Humphreys embarked from Lisbon for Gibralter, from whence he wrote the Letter herewith communicated, of October the 8th. last past informing us of the truce of a year concluded between Algiers and Portugal, and from whence he was to proceed to Algiers.
These are the circumstances which have taken place since the date of the former reports of December 28th. 1790. and, on consideration of them it cannot but be obvious that whatever expectations might have been formed of the issue of the mission to Algiers at it’s first projection, or the subsequent renewals to which unfortunate events gave occasion, they must now be greatly diminished, if not entirely abandoned. While the truce with two such commercial Nations as Portugal and Holland has so much lessened the number of vessels exposed to the capture of these Corsairs, it has opened the door which lets them out upon our commerce and ours alone; as with the other nations navigating the Atlantic they are at peace. Their first successes will probably give them high expectations of future advantage, and leave them little disposed to relinquish them on any terms.
 
A circumstance to be mentioned here is that our Resident and Consul at Lisbon have thought instantaneous warning to our commerce to be on it’s guard, of sufficient importance to justify the hiring a Swedish vessel to come here express with the intelligence; and there is no fund out of which that hire can be paid.
To these details relative to Algiers it is to be added as to Morocco, that their internal war continues, that the succession is not likely soon to be settled, and that in the meantime their vessels have gone into such a state of decay as to leave our commerce in no present danger for want of the recognition of our treaty: but that still it will be important to be in readiness to obtain it the first moment that any person shall be so established in that Government as to give a hope that his recognition will be valid.

Th: JeffersonDec. 14. 1793.
